408 F.2d 1027
William B. FRENCH, Appellant,v.UNITED STATES of America, Appellee.
No. 26242.
United States Court of Appeals Fifth Circuit.
March 18, 1969.

Irving G. Lawrence, Tampa, Fla., for appellant.
Edward F. Boardman, U.S. Atty., Richard A. Hirsch, Tampa, Fla., Samuel S. Forman, Asst. U.S. Attys., Jacksonville, Fla., for appellee.
Before PHILLIPS,1 BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of conviction and sentence of William B. French, appellant, on a plea of guilty to an Information brought alleging violation of Title 18, Section 641, of the United States Code.  Sentence was imposed for a period of 18 months.


2
The record in the case is lucid as to the points urged by French on appeal.  The appellant French was fully apprised of his rights at the arraignment, and with his rights outlined chose to execute a waiver of counsel as well as a waiver of indictment.  At a hearing in open court, French voluntarily plead guilty to the offense and again waived his right to be represented by an attorney at the sentencing.


3
On appeal, French now contends that his plea of guilty was not made voluntarily, with a full understanding of the nature of the charge, since he was not informed that there were lesser included offenses applicable to him.  This allegation fails in that the record indicates that French had a clear understanding of the offense sufficient to satisfy the law.  The defendant need not be instructed on all possible legal disadvantages and collateral consequences of his conviction before accepting his plea.  United States v. Washington, 341 F.2d 277 (3 Cir., 1965); United States v. Cariola, 323 F.2d 180 (3 Cir., 1963).


4
As to the additional questions presented, we find no meritorious support in the record.  The decision of the District Court is affirmed in toto.


5
Affirmed.



1
 Of the Tenth Circuit, sitting by designation